                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


LUCIENNE BREWER, INDIVIDUALLY                    §
AND ON BEHALF OF ALL OTHER                       §
PERSONS SIMILARLY SITUATED;                      §                 SA-18-CV-00572-XR
TIMOTHY MCPHERSON,                               §
INDIVIDUALLY AND ON BEHALF OF                    §
ALL OTHER PERSONS SIMILARLY                      §
SITUATED; AND TOM GEBKA,                         §
                                                 §
                  Plaintiffs,                    §
                                                 §
vs.                                              §
                                                 §
CONSUMERS UNITED, INC.,                          §
                                                 §
                  Defendant.                     §



                                             ORDER

       Before the Court in the above-styled and numbered cause of action is Plaintiffs’ Motion

to Compel the Deposition of the Designated Representative(s) for Defendant Consumers United,

Inc. d/b/a GOJI [#50]. The motion was referred to the undersigned for disposition on May 22,

2019. The Court held a hearing on the motion on June 19, 2019, at which all parties were

present as represented by counsel. The Court issued certain oral rulings at the hearing, which it

now memorializes with this written Order.

       IT IS HEREBY ORDERED that Plaintiffs’ Motion to Compel the Deposition of the

Designated Representative(s) for Defendant Consumers United, Inc. d/b/a GOJI [#50] is

GRANTED as follows:

       IT IS ORDERED that within three days of the date of this Order, Defendant shall

identify its designated corporate representative(s) and provide the designated representative(s)

availability for deposition within 45 days from the date of this Order.

                                                 1
      IT IS FURTHER ORDERED that the depositions of Plaintiffs shall be completed by

August 31, 2019.

      SIGNED this 20th day of June, 2019.




                                  ELIZABETH S. ("BETSY") CHESTNEY
                                  UNITED STATES MAGISTRATE JUDGE




                                            2
